Christianoy, J.
This was an action of ejectment brought by the plaintiff in error in the Circuit Court for the County of Jackson, to recover a piece of land in the city of Jackson, formerly a part of the public square, and situate upon the we'st half of the northeast quarter of section three, in township three south, of range one west, originally purchased from the United States by Benjamin H. Packard, by him conveyed to George B. Cooper, by him to Charles H. Van Dorn, and by him to William J. Moody, the last conveyance bearing date January 16, 1835. Moody gave back to Van Dorn, a mortgage of the same date, which, after describing an eighty acre lot, excepted and reserved certain lots in the (then) village of Jacksonburg (now being the city of Jackson ), described by numbers and blocks, but not excepting that portion of the-public square here in question, unless the latter was included in lot one, of block one south, of range one west, on said village plat — a question which from the view we have taken of the case, it is not necessary to discuss. •
This.mortgage would seem to have become the ^ropperty of the plaintiff in some way not shown by the record, and to have been foreclosed by the plaintiff in the (old) Court of Chancery for the Second Circuit, in a cause wherein the plaintiff was complainant, and William J. Moody and the Board of Supervisors of the County of Jackson, and many others were defendants, the bill having been filed January 15, 1845, and taken as confessed in Au*202gust, 1846. The date of the final decree (for reasons presently to be stated,) does not appear. Under a sale on this foreclosure plaintiff claims title.
We have said this mortgage would seem to have been thus foreclosed, because the counsel for both parties assumed this upon the argument, and the course of the defense, as shown by the bill of exceptions, furnishes an inference to this effect. But the record does not in its present shape show this fact. The bill of exceptions, without anything to show that this was the mortgage involved in that suit, and without any previous or subsequent explanations of the suit or its objects, states only that “the plaintiff then offered in evidence so much of the record, by exemplification thereof, of the enrolled decree in a foreclosure suit commenced by filing a bill in Chancery, in the Second Circuit for the said state, on the 15th day of January, 1845, wherein Charles Thayer, the plaintiff in this action was complainant, and William J. Moody and many others, including the Board of Supervisors of the County of Jackson were respondents; to wit: the bill of complaint, return of subpoena, final decree, and order of sale; which bill of complaint, so far as read in evidence to the jury, and decree and order of sale are hereto annexed, marked respectively £A & B.’
“The plaintiff, further to maintain said issue on his part, offered in evidence (contained in said exemplification) the Master’s report of sale in pursuance of said decree, the order of confirmation, the deed of Samuel Higby, the Master making the sale, to the plaintiff in this action, was produced in evidence, which said Master’s deed was made and dated the first day of August, in the year 1847, and duly recorded.”
But the exhibits referred to are not attached, and do not appear in the record before us. Error was assigned upon the record as it is; and though the omission was specially called to the attention of counsel for plaintiff in error, no motion was made- to have it sent back for corree*203tion or amendment. It does not, therefore, appear that there was any record offered in evidence in the Court below, of a suit for the foreclosure of this mortgage, nor what was the decree, nor whether the premises in question were included in the decree, or sold or deeded by the Master.
But assuming, (what seems to have been conceded on the argument), that the suit referred to was for the foreclosure of this mortgage by an ordinary foreclosure bill, and that it was thus foreclosed, — without, however, assuming that the decree covered the premises here in question, which was denied by the counsel for the defendant in error, and of which the record furnishes no proof, — we proceed to dispose of the case upon this hypothesis, in connection with the facts which do appear upon the record;
Long prior to the mortgage in 1830, and while this eighty acre lot belonged to Benjamin H. Packard, he, in conjunction with other owners of adjoining lands, duly made, acknowledged and recorded the plat of the (then) village of Jacksonburgh, (in the now city of Jackson), on which plat, at the intersection of Main and Jackson streefs, was located a piece of ground designated as a public square, the southwest corner of which (in substantially a square form), south of Main street and west of Jackson street, is the land claimed in the declaration.
That the land in question was thus dedicated to the public use as a public square, and accepted and used as such, does not appear to be questioned. But the theory of the plaintiff’s claim is, that all the conveyances from Packard down to the mortgagor, conveyed the interest in' the land which remained in Packard after the dedication, which he claims was the naked fee or possible reversion, when the land should cease to be used by the public for the purposes of the dedication, — that the mortgage covered this interest, and that he obtained the same by the purchase under the foreclosure sale; that some time after he had thus obtained this interest, the public authorities, by abandonment and non*204user, and the appropriation of the land to purposes foreign to the dedication, extinguished the public right or easement, and that the land has reverted to him in fee simple, and that he is entitled to recover the same in this action, discharged of the public easement.
And for the purpose of showing these facts, he introduced the exemplification of a record of the Circuit Court for the County of Jackson, showing a petition filed by the Board of Supervisors, May 5th, 1850, to vacate a lárge portion of said south west portion of the public square (the premises in question), and an order made by said Court in pursuance thereof, on the 12th of May,-1851, granting the petition, and ordering a portion of the village plat to be vacated and set aside, including most of the premises in question, (and which, so far as any question arises here, may be treated as the whole); and introduced proof of a leasing of a part of the premises, by the supervisors in 1865 to one Mitchell and others.
That these proceedings were equivalent to an abandonment of the public right or use given by the dedication, if the County or the Board had not, in the mean time, obtained the reversion, does not seem to have been denied. But the defendants claimed on the trial, that the supervisors had obtained whatever reversion or right remained in Packard after the dedication, and that they became the owners of the fee, long before the acts of abandonment shown by the plaintiff, and prior to the decree in the foreclosure suit. And, for the purpose of defeating the plaintiffs claim, and to show title in themselves, the defendants introduced in evidence, under objection from the plaintiff, a quit fclaim deed from the plaintiff himself, to the Board of Supervisors, dated July 13th, 1846, during the pendency of the foreclosure bill, (and prior to the decree or the order pro confesso, hereafter to be noticed), purporting to remise, release, and forever quit claim to said Board and their successors in office, for the use of the County, the premises in *205question; also, under like objection, a like deed to the County Commissioners of said County, dated December 27th, 3838, executed by said Packard, Cooper, Van Dorn and Moody. They also introduced under objection, from the enrolled decree and proceedings, in the foreclosure suit, a stipulation, signed by the solicitor for the Board of Supervisors, (who were defendants in said Chancery cause), reciting that such release and quit claim had been given by complainant to them, and consenting that complainant might take such decree as he was entitled to without notice to them or their solicitor, provided he should not take a decree for the sale of the premises so released to the Board. They also introduced from the same enrolled decree and proceedings, an order taking the bill as confessed; which order, so far as the supervisois were concerned, purported to be based upon a stipulation signed by their solicitor.
The first error assigned is the admission of the above stipulation. But as we deem this entirely immaterial, we shall not notice it here further than to say, that the stipulation was one, which, in its nature, required only the signature of the defendant’s solicitor, as there was no undertaking on the part of complainant, and that the plaintiff having himself introduced the enrollment of the decree and proceedings, which, by the statute, (Comp. L. Sec. 8512 and 8518) constituted collectively the record, of the Chancery cause, and the plaintiff having read a portion of the papers constituting that record, the whole was in evidence, and the defendants had the right to read any other portion, and that, without any further proof of such papers; as it was a part of the same record, (unless it might be some paper, which in its nature could not properly constitute a part of the files in the cause, or unless shown to have been wrongfully filed, if that were competent). The defendants had a right to use any such evidence for the purpose of explaining or construing the decree, or to show what were the grounds or even the jurisdiction upon *206■which it was founded; and the plaintiff certainly cannot object to the stipulation on the ground that it tends to impeach the decree by showing that the premises in question, were not included in the decree, when he does not show us they were included, nor exhibit the decree by which Ave can ascertain it; and this fact is disputed by the defendants.
The second exception on which error is assigned, was to the admission of the deed executed by the plaintiff to the supervisors, dated July, 18é6, and to that executed by Packard and others to the County Commissioners. It is, for reasons which will presently appear, only necessary to consider the objection as relates to the plaintiff’s own deed, — though the ground of objection as assigned was the same as to all.
This objection was expressly made on the sole ground “ that the deed appeared to be a deed of bargain and sale and the County of Jackson at the date of the delivery of the same, could not take by purchase or bargain and sale under the statute of Michigan.”
We are not sure that we have been able to divine the precise meaning intended to be conveyed by this objection. The deed does not, upon its face, purport to be a deed of bargain and sale. Its operative Avords are “ remise, release, and forever quit claim.” If the objection was intended to assert that the statute declaring that “ a deed of quit claim and release of the form in common use, shall be sufficient to pass all the estate Avhick the grantor could lawfully convey by. a deed of bargain and sale,” necessarily converts it into a deed of bargain and sale; the objection is founded upon a misapprehension of the statute. It has no effect to comert a deed of release and quit claim into one of bargain and sale, except in cases, when, Avithout the statute the latter Avould be the appropriate form and operation of the conveyance. When the circumstances are such that the instrument, to effect the apparent purposes of the parties, must operate as a release, or when that is the appropriate form to be adopted, the statute has no effect, but leaves the deed to operate according to its terms.
*207Courts are liberal in construing deeds so as to give them effect, ut magis valeat quam pereat, and if they cannot operate as that species of conveyance indicated by the letter, they will generally be held to operate in somé other form, so as to effectuate the object, which, from the whole instrument and the circumstances and condition of the title, the parties appear to have intended: “ For in these later times the judges have gone farther than formerly, and have had more consideration for the substance, to wit: the passing of the estate according to the intention of the parties, than the shadow, to wit: the manner of passing it.” Osman v. Sheaf, 3 Lev., 370, cited in Doe demise Lewis v. Davis, 2 M. & W., 508 ; per Maule J. Borradaile v. Hunter, 5 M. & G., p. 653; per Willes, C. J. Smith v. Packhurst, 3 Atkins, 136; Cholmondeley v. Clinton, 2 B. & Ald., 637 ; 2 Williams Sound, 96, A. Note (1) The maxim “ Quando res non valet, ut ago, valeat quantum valere potest,” is liberally applied in such cases; and the instances are very numerous where deeds in one form have been made to operate in another to effect the intention of the parties, and when a deed may inure in different ways, the person to whom it is made has his election, which way to take it. See 1/. Greenleaf’s Oruise, 2J/8 to 251; 8 Washb. R. Pr. (3d Bd.) 809, 810, id. 330, 881. And in pleading, upon the principle that the deed must be described according to its legal effect; a deed, for instance, which by its words purports to “ give and grant,” must sometimes be alleged as a release, &c. 1 Ohitty’s PI., 83\l, 885.
It is to be remembered that the plaintiff at the time of executing this deed was, upon his own theory of the case, but the mortgagee of a reversion, seeking to foreclose his mortgage; the supervisors representing the public, being in possession of the land and vested of a freehold interest in the easement, with the right to hold it in perpetuity for the purposes of the dedication; and that no abandonment or non user had then taken place. And, for the purpose of conveying or extinguishing his interest in a part only of *208the mortgaged premises, by a deed to these parties then in possession, a release was the appropriate instrument, and this deed is exactly in the usual and technical form of a common law release, appropriate to such a case. Greenleaf’s Cruise, 78, § 20; id. p. 82, § 89.
Had the plaintiff’s deed been made to a stranger, or one not in possession, and having no estate in the land, and had it covered the whole mortgaged premises it would have conveyed all his interests as mortgagee, operating in that case as an assignment, (Niles v. Ransford, 1 Mich., 338), and a like deed to the supervisors in this case, of'the whole mortgaged premises, might perhaps have operated as an assignment, as to all the residue of the premises, and as to the portion in which they already had an estate in possession, as an assignment, or release at their option. But if the plaintiff had at the time such an interest as required a deed of bargain and sale to convey it as a reversion, then under the statute, this effect must be given to it.
But it was further urged that the Board of Supervisors had no power to purchase on behalf of the county any greater interest in this land than that already vested in the county, and that if they had such power they might buy all the real estate in the county, and impose taxes to pay for it, and thus become general dealers in real estate.
We are unable to see the force of this objection in the present case. Counties often have need of real estate for public buildings, county offices and poor houses, aud other purposes for which it would be highly judicious, at least, to obtain and hold the absolute fee simple. The supervisors, at that time as now, had full power to erect such buildings, to borrow money for that purpose, to make such orders respecting the corporate property of the county as they might deem expedient; to represent the county, to have the care of the county property, and the management of the business and concerns of the county, in all cases not otherwise provided for; to raise the money necessary to defray the county *209charges, and the expenses incident to the execution of such authority. — Rev. Stcit. 1888, pp. 89 and Ifi; Laws of 181¡.2, p. 22.
If this deed could be held void for any abuse of these powers, such abuse must, at least, be first affirmatively shown. It cannot be presumed from the one dollar consideration mentioned in a release, which converts an easement in this small parcel of land into a full title in fee simple. (Regents, &c. v. Detroit Young Men’s Society, 12 Mich., 138.) We are bound, on the other hand, to presume that the title was wanted for a legitimate purpose, and that the supervisors acted in accordance with their official duty and the true interests of the county.
It is manifest then, that all the interest of' the plaintiff, (if any he had,) in the premises in question, had been conveyed or released, and vested in the supervisors before any decree in the foreclosure suit, and before the order pro confesso upon which it was based. And the complainant (plaintiff) having no further interest, as mortgagee or otherwise, in this portion of the mortgaged premises; and the supervisors, as defendants, having no further interest in or concern with that suit; we are to enquire what, if any, effect the subsequent proceedings and decree, and sale in the foreclosure suit, could have as to the supervisors who had been defendants, and the premises thus released.
Neither the complainant nor those defendants having any further interest, or subject in controversy between them to be litigated, we think the effect of the release was equivalent to a dismissal of the bill as to the supervisors. And as the fact of the release was brought to the attention of the Court by the stipulation filed in the cause, and the order pro confesso upon which the decree was entered; the Court of Chancery, under an ordinary foreclosure bill (which this must be inferred, and is stated to have been,) had no authority to make any decree affecting those defendants or the piemises thus released.
*210The decree and sale in an ordinary foreclosure suit must rest wholly upon the mortgage, and no greater interest can be sold than was covered by it; and no lands, not covered by the mortgage at the time of the decree could, at least, as between the parties and those affected by notices of the facts, be conveyed or affected by the master’s deed, though both the decree and the deed should inadvertently include them.
It may be true, that by filing a supplemental bill after the release was executed, setting up its invalidity, that question might be put in issue, and in this way the release set aside. But nothing of this kind is pretended, or that there was any ground for setting it aside, or that this was anything but an ordinary foreclosure bill. And neither the bill nor the decree being shown, we cannot presume any supplemental bill, nor can we presume in the face of the release, that these premises were included in the decree. Falsehood and wrong are not to be presumed.
Putting the case, therefore, in the most favorable aspect for the plaintiff that the record will warrant, and giving him the benefit of all the admissions on the argument of facts which ought to have been made to appear upon the record; the release of the plaintiff having been shown, and no evidence given or offered to controvert its execution or impeach its validity; no ruling or charge of the court, however erroneous could have prejudiced the plaintiff’s case; since, upon any ruling or charge the Court could have given, the jury must have properly found against him. And had they found otherwise, it would have been the duty of the Court, at once, to set aside the verdict. It is therefore quite unnecessary to consider any of the other errors assigned.
It is proper to say that .there is another theory of the effect of the dedication upon which it might have been more proper, had it been so argued, to consider the case.
By the act of April 12, 1827, (Laws of 1827, pp. 278 *211and 279), in force at the time of the dedication, the fee vested in the County in trust, for the public uses and purposes of such dedication “and for no oilier use or purpose whatever.”
This might not be held to be a fee simple absolute-But if, 1st — a base, limited or determinable fee; (2 Bl. Com,. 109; 1 Inst. 27 (a); 1 Cruise by Greenleaf, title 1, sec. 71 to 76; State v. Brown 3 Dutcher (N. J.), 13; 4 Kent’s Com. 9); or, 2nd — a fee defeasible upon a condition subsequent; (4 Kent’s Com. 125, 126; Nicoll v. N. Y. & Erie R. R. 2 Kernan, 121); the question might arise whether, after • the dedication by Packard, any assignable interest remained in him which he could sell and convey to other parties than those in possession, holding the qualified or base fee, or. the conditional fee. (2 Greenlea,f’s Cruise Title 17, § 6; f id. title 18, ch. 2; 8 Wasb. R. Pr. 808; 8 id. 78, 79 — 2 id. 687.)
If no such assignable interest or reversion remained in Packard after the dedication, then no interest in the public square passed to Cooper, Yan Dorn or Moody, and there was nothing in this portion of the premises for the mortgage to operate upon. And the deed of all those parties to the County Commissioners may have vested in them a perfect title in fee, unaffected by the mortgage.
If, on the other hand, there remained in Packard a reversion which he could convey to others, and which, in that event, went to his grantees, and became subject to the mortgage, according to the plaintiff’s theory; then the release of the plaintiff vested in the supervisors a full title, clear from the mortgage incumbrance as already noticed.
We have considered the case on the theory most favorable to the plaintiff, and express no opinion upon the effect of the other, except to say that it could not help the plaintiff’s case.
The judgment must, therefore, be affirmed with costs.
The other Justices concurred.